Case: 21-50044     Document: 00516135894         Page: 1     Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 17, 2021
                                  No. 21-50044
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Kevin Debnam,

                                                           Plaintiff—Appellant,

                                       versus

   Javier Salazar, Sheriff, Bexar County; San Antonio
   Police Officer D. Elliott, (Badge #969),

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-1100


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Kevin Debnam, Texas prisoner # 1074319, moves for leave to proceed
   in forma pauperis (IFP) on appeal from the district court’s dismissal of his
   42 U.S.C. § 1983 lawsuit. This court must examine the basis of its own



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50044      Document: 00516135894          Page: 2   Date Filed: 12/17/2021




                                    No. 21-50044


   jurisdiction, sua sponte, if necessary. Trent v. Wade, 776 F.3d 368, 387 (5th
   Cir. 2015). “[T]he timely filing of a notice of appeal in a civil case is
   a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).
   A notice of appeal in a civil case must be filed within 30 days of the entry of
   the judgment or order being appealed. FED. R. APP. P. 4(a)(1)(A).
          Here, final judgment was entered on May 26, 2020. Debnam did not
   file his notice of appeal until January 22, 2021, several months too late.
   Although he asserted that his lawsuit had been “dismissed without his
   knowing,” his untimely notice of appeal cannot be treated as a request for an
   extension of time based on excusable neglect or good cause under
   Rule 4(a)(5) as such motions must be filed within 30 days of the entry of
   judgment.     See FED. R. APP. P. 4(a)(5).        Debnam similarly has not
   demonstrated that he could meet the requirements for reopening the time for
   filing an appeal under Rule 4(a)(6) such that his untimely notice of appeal
   should be construed as such a request. See FED. R. APP. P. 4(a)(6).
          Accordingly, Debnam’s appeal is DISMISSED for lack of
   jurisdiction. His motion for leave to proceed IFP on appeal is DENIED.




                                         2